significant index number department of the treasury internal_revenue_service washington d c tax empt and poventnens entities division mar ter ra az a b country c date d1 ' date d2 - date d3 pension_plan and fund f organization o dear this is in reply to your request for a ruling conceming the income_tax treatment of annuity benefits receivable by you from pension_plan and fund f the retirement_plan for organization o according to the information submitted you became eligible for nbension annuity benefits for life commencing on date d1 in the amount of dollar_figure per month if b survives you she will be entitled to and adjusted annually for cost of living annuity payments of dollar_figure you of the present_value also elected to have the pension fund transfer to an ira of your contract or dollar_figure in connection with the commencement of your annuity your annuity benefit as stated above is the reduced_amount to reflect this distribution under your contract you were born date d2 b was born date d3 you are a resident of country c per month also adjusted for cost of living you are a citizen of the u s and were a citizen of the u s while employed by organization o before you retired you contributed dollar_figure to the pension fund f these employee contributions were includible in your gross_income under u s tax law over the same period your employer contributed an amount to the fund on your account these employer contributions were not included in your income for u s tax purposes the pension fund f is organized within the u s and distributions under the plan to you are considered to arise within the u s according to your representation pension_plan and fund f is a u s qualified_pension plan based on the above facts and representations you requested a ruling as to the correct income_tax treatment of the annuity payments as if you were a u s resident the tax treatment that would apply if you were a resident of the u s affects your tax treatment under the tax laws of country c international considerations _ under the united_states - country c income_tax treaty the treaty article xviii country c may tax its residents on pensions arising in the u s only to the extent such payments would be included in u s gross_income if they had been received by a resident of the u s the determination of whether these payments arise within the u s must be made under country c law it is your representation that country c considers the above pension payments to arise within the u s in their entirety therefore article xviii applies to such payments generally pension payments arising within the u s paid to a u s resident are included in gross_income under sec_72 of the intemal revenue code of the code but sub sec_72 excludes from income that portion of each payment which represents a return of the investment_in_the_contract the employee's own contributions which were includible in his gross_income at the time contributed generally constitute his investment_in_the_contract ll rules applicable to payments under annuity_contract sec_72 of the code provides that gross_income does not include that portion of each payment which represents a retum of your investment_in_the_contract for any annuity starting before date the general_rule of sec_72 would be applicable for determining the excludible amount however notice_88_118 c b allowed retirees to elect to apply the simplified rule contained therein rather than the general_rule for determining the excludible amount you have elected to use the simplified rule the computation under this rule requires first determining the investment_in_the_contract as of the annuity_starting_date il lump sum payment return of investment sec_72 of the code provides for the treatment of payments received under an annuity_contract but received not as an annuity such as lump sum distributions sec_72 distinguishes different treatments for a lump sum paid before or after the start of an annuity in this case the lump sum was paid on the same day as the annuity_starting_date however the election to receive the lump sum was made before the annuity_starting_date and the annuity rate from the first day of the annuity obligation reflected the reduced account balance resulting from the payment of the lump sum sec_72 provides that if a lump sum is paid from a qualified_plan in connection with the commencement of an annuity it is to be treated as being paid before the annuity_starting_date even if the actual date of its transfer is not before the annuity_starting_date for these purposes your lump sum payment is treated as paid before the start of the annuity sec_72 of the code determines the tax treatment of a lump sum payment that is paid under a qualified_plan before the start of the annuity the ratio of the investment_in_the_contract to the account balance establishes the portion of the entire lump sum payment that is excludible from income as a return of your investment_in_the_contract with a defined_benefit_plan an account balance is often not available but we will accept the present_value of your contract as representative of the account balance since your lump sum payment wa sec_1 of the present_value of the contract the total present_value of the contract was dollar_figure dollar_figure contract to the account balance i sec_15 percent therefore percent of the lump sum payment or dollar_figure non-taxable after this your remaining investment_in_the_contract is is your investment_in_the_contract the ratio of the investment in the represents a retum of your investment and is your employee contribution amount of iv annuity payments under the simplified safe_harbor_rule of notice_88_118 the monthly exclusion amount is found by dividing your investment_in_the_contract by a divisor based on your age since your age at the annuity_starting_date was at least age and below age the divisor is your contributions to the plan reduced by the tax-free part of the lump sum payment constitute the remaining investment_in_the_contract for purposes of the simplified rule therefore considering your situation as if vou were a u s resident your monthly exclusion amount would be dollar_figure this amount would be excludible from gross_income for each annuity_payment received under the contract until the total amount under the contract so excluded equals the total investment_in_the_contract or dollar_figure this ruling is limited to the issues expressly stated herein we are expressing no opinion as to the taxability or non-taxability of any payments for a nonresident_alien you may need to attach a copy of this ruling to the initial tax_return in which you apply the above exclusion rule we are enclosing a copy for your country c tax_return if you have any question conceming this matter please contact sincerely david m ziegler manager actuarial group employee_plans technical enclosures copy of this ruling notice deleted copy
